DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Regarding claim 1, the claim recites “a target joint state of the multi-link mechanism …” and “a goal joint state of the multi-link mechanism …” indicating the “target” and “goal” are two distinct elements of the clam. However, in light of the specification, they appear to be the same element as mentioned in page 10 lines 31-33 of the specification. “Further, the storage/correction unit 135 may store the trajectory information from the initial joint state of the robot arm 20 corresponding to the start to the target joint state corresponding to the goal”.
Regarding claim 8, the claim recites “(i) using a learning result of machine learning in which the start joint state of the multi-link mechanism, the goal joint state of the multi-link mechanism, and the obstacle information of the obstacle are input, and a probability distribution of the joint state of the multi-link mechanism at an optional time, …”. It is not clear whether the “probability distribution of the joint state” is an output or input. Based on the specification, it is understood that the “probability distribution of the joint state” is an output of the machine learning as mentioned in page 16, lines 9-13.
 Appropriate correction is required.

Examiner notes wherein the claims have been addressed below in view of the prior art of
record, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph,
rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asatani (WO2021117479A1) hereinafter Asatani in view of Itou (US 20220009101 A1) hereinafter Itou.
Regarding claim 1, Asatani teaches a trajectory generation apparatus configured to generate a trajectory of a multi- link mechanism in a motion space (Fig. 2, 4, Abstract and at least in page 2, 5th paragraph wherein “One aspect of the present invention realizes an information processing apparatus, method and program capable of improving both the accuracy of generating a trajectory to be traced by the robot arm and the accuracy of generating a processing motion with respect to an object of the robot arm”),
the multi-link mechanism being a machine mechanism in which a plurality of links are connected by joints that are movable parts (Fig 2 and 4, page 2 last para and page 3, 7th para wherein the robot arm includes joints 12 connecting various robot arm components. “The robot arm 10 includes one or more joints 12, and operates by driving each joint 12”; “The target position refers to the state of the robot arm 10 when the robot arm 10 moves to the periphery of the object to be processed”),
the trajectory generation apparatus comprising: an information acquisition unit configured to acquire obstacle information regarding a position of an obstacle existing in the motion space of the multi-link mechanism (At least in page 2, 10th para and page 3, 2nd para wherein the first camera 20 and second camera 30 capture images of the workspace of the robot arm 10 which is used to generate the coordinates of the obstacles in the workspace. “In this embodiment, the spatial information includes, for example, the coordinates of an obstacle included in the work space of the robot arm 10 and information indicating the coordinates of an object to be processed by the robot arm 10. Spatial information is specified, for example, from a captured image of the work space of the robot arm 10”; “The first camera 20 and the second camera 30 are cameras that photograph the work space of the robot arm 10”);
an end position estimation unit configured to estimate a next end position that is an end position at a second time that is a time next to a first time (At least in page 2, 2nd last para, wherein the trajectory generation unit generates trajectory data including the position of the end effector as time series data which includes position at a second time next to a first time. “The trajectory generation unit 41 generates trajectory information using the first image data generated by the first camera 20, information on the state of the robot arm 10 (hereinafter referred to as “state information”), and the first trained model 43. The state information is arbitrary information regarding the state of the robot arm 10. The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11 and the coordinates of each part of the robot arm 10 including the end effector 11 ... The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”).
the end position being a position of an end effector of the multi-link mechanism, based on (i) a subject joint state of the multi-link mechanism at the first time, (ii) a target joint state of the multi-link mechanism, and (iii) the obstacle information acquired by the information acquisition unit (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm). “The trajectory generation unit 41 uses the first image data, the state information, and the first trained model 43 to generate trajectory information indicating the trajectory of the robot arm 10 from the current position to the target position. When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”; “The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11”; “The first trained model 43 is learned by machine learning the correlation between the state information of the robot arm 10 at the current position and the target position, the information about the work space of the robot arm 10 (hereinafter referred to as “spatial information”), and the trajectory information”; “The first trained model 43 can be any machine learning model capable of generating orbital information based on state information and spatial information”; “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”,
by using a learning result of a machine learning in which a start joint state of the multi-link mechanism, a goal joint state of the multi-link mechanism, and the obstacle information are input and the end position being the position of the end effector of the multi- link mechanism is output (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm). “The trajectory generation unit 41 uses the first image data, the state information, and the first trained model 43 to generate trajectory information indicating the trajectory of the robot arm 10 from the current position to the target position. When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”; “The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11”; “The first trained model 43 is learned by machine learning the correlation between the state information of the robot arm 10 at the current position and the target position, the information about the work space of the robot arm 10 (hereinafter referred to as “spatial information”), and the trajectory information”; “The first trained model 43 can be any machine learning model capable of generating orbital information based on state information and spatial information”; “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”;
Asatani further mentions that the trajectory generation unit generates trajectory indicating a route in which the robot arm 10 moves from the current position to the target position while obstacle and the multi-link mechanism at the second time do not interfere with each other (Page 2, 2nd last para and Page 3, 3rd last para wherein “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”; “When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”). Asatani also teaches the next end position is estimated by the end position estimation unit as mentioned earlier (At least in page 2, 2nd last para).
  However, Asatani does not explicitly mention having a restriction search unit configured to search for non-interfering joint state of the multi-link mechanism, while considering as a restriction the next end position.
Itou in the same field of endeavor teaches having a restriction search unit configured to search for non-interfering joint state of the multi-link mechanism, while considering as a restriction the next end position estimated by the end position estimation unit (Fig. 1, 3, 4 and Para 0005 and 0007, 0090 wherein a control device controls the movement of a robot arm to a target position. The control device calculates the control command for the joint mechanism so that the robot arm and the obstacle do not interfere with each other while the robot arm tip moves to the target position). “According to the aforementioned processing, there is a likelihood that the robot arm 2 is interfered with obstruction when the robot arm 2 moves in a case in which the obstacle is present in the vicinity of the joint mechanism 22(j.sub.i). In this case, it is possible to cause the joint mechanism 22(j.sub.i) that is not present in the vicinity of the obstacle to more largely move to avoid the obstacle and to cause a predetermined part such as the arm tip position Pc to move to the target arm tip position Pd, by calculating the control command information for each joint mechanism 22(j.sub.i) while setting the degree of contribution of the joint mechanism 22(j.sub.i) located in the vicinity of the obstacle to be low. In other words, this is an example of a processing aspect in which the joint contribution information calculation unit 11 recalculates the contribution information on the basis of a change in position information of the obstacle”).
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Asatani’s teachings of trajectory generation while avoiding obstacles to incorporate Itou’s teachings of calculating non-interfering joint states in order to move the robot arm to the target position while the robot joints do not collide with obstacles.
Regarding claim 2, modified Asatani teaches all the elements of claim 1. Modified Asatani also teaches having the non-interfering joint state searched by the restriction search unit as mentioned earlier (Itou, Fig. 1, 3, 4 and Para 0005 and 0007, 0090). Asatani also teaches the next end position is estimated by the end position estimation unit as mentioned earlier (Asatani, At least in page 2, 2nd last para).
Furthermore, Asatani teaches the trajectory generation apparatus according to claim 1, further comprising: a target arrival determination unit configured to determine whether the joint state reached the target joint state (Page 2, last 2 paragraphs and page 4, 11th para wherein the robot control unit determines whether the robot arm 10 has moved to the target position. “The target position is, for example, the state of the robot arm 10 when the robot arm 10 moves to a position where the processing operation can be started”; “The state information includes, but is not limited to, information indicating the joint angles of the joint 12”; “In step S106, the robot control unit 45 determines whether the robot arm 10 has moved to the target position”), wherein:
until the joint state is determined to have reached the target joint state by the target arrival determination unit, a series of processes of estimating the next end position by the end position estimation unit is repeated while sequentially advancing the time (At least in page 2, 2nd last para, page 3, 3rd last para, wherein “the trajectory generation unit 41 repeatedly executes the trajectory information generation process for a period from the current position to the target position of the robot arm 10”; “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”).
However, modified Asatani does not teach, until the joint state is determined to have reached the target joint state by the target arrival determination unit searching for the non-interfering joint state by the restriction search unit are repeated while sequentially advancing the time.
Itou teaches having the non-interfering joint state searched by the restriction search unit as mentioned earlier (Itou, Fig. 1, 3, 4 and Para 0005 and 0007, 0090). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Asatani’s teachings of repeating the trajectory generation process which can be a time series data to incorporate Itou’s teachings of having the non-interfering joint state searched by the restriction search unit in order to repeat the searching of non-interfering joints until reaching the target joint state. Doing so would allow the robot to arrive at the target position while avoiding collision with obstacles.
Regarding claim 10, modified Asatani teaches all the elements of claim 1 including a trajectory generation apparatus. 
Asatani further teaches a multi-link mechanism, which is a machine mechanism in which a plurality of links are connected by joints that are movable parts (Fig. 2, 4, page 2 last para and page 3, 7th para wherein the robot arm includes joints 12 connecting various robot arm components. “The robot arm 10 includes one or more joints 12, and operates by driving each joint 12”; “The target position refers to the state of the robot arm 10 when the robot arm 10 moves to the periphery of the object to be processed”),
the multi-link mechanism being controlled to move along a trajectory generated by the trajectory generation apparatus (page 2, 9th para wherein “The control system 1 is a system for controlling the robot arm 10”).
Regarding claim 11, Asatani teaches a computer-implemented trajectory generation method executed by at least one processor to generate a trajectory of a multi-link mechanism in a motion space (Fig. 2, 4, Abstract and at least in page 2, 5th paragraph, and page 6, 2nd last para, wherein “One aspect of the present invention realizes an information processing apparatus, method and program capable of improving both the accuracy of generating a trajectory to be traced by the robot arm and the accuracy of generating a processing motion with respect to an object of the robot arm”), 
the multi-link mechanism being a machine mechanism in which a plurality of links are connected by joints that are movable parts (Fig 2 and 4, page 2 last para and page 3, 7th para wherein the robot arm includes joints 12 connecting various robot arm components. “The robot arm 10 includes one or more joints 12, and operates by driving each joint 12”; “The target position refers to the state of the robot arm 10 when the robot arm 10 moves to the periphery of the object to be processed”),
the trajectory generation method comprising: acquiring obstacle information relating to a position of an obstacle existing in the motion space of the multi-link mechanism (At least in page 2, 10th para and page 3, 2nd para wherein the first camera 20 and second camera 30 capture images of the workspace of the robot arm 10 which is used to generate the coordinates of the obstacles in the workspace. “In this embodiment, the spatial information includes, for example, the coordinates of an obstacle included in the work space of the robot arm 10 and information indicating the coordinates of an object to be processed by the robot arm 10. Spatial information is specified, for example, from a captured image of the work space of the robot arm 10”; “The first camera 20 and the second camera 30 are cameras that photograph the work space of the robot arm 10”);
estimating a next end position that is an end position at a second time that is a time next to a first time (At least in page 2, 2nd last para, wherein the trajectory generation unit generates trajectory data including the position of the end effector as time series data which includes position at a second time next to a first time. “The trajectory generation unit 41 generates trajectory information using the first image data generated by the first camera 20, information on the state of the robot arm 10 (hereinafter referred to as “state information”), and the first trained model 43. The state information is arbitrary information regarding the state of the robot arm 10. The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11 and the coordinates of each part of the robot arm 10 including the end effector 11 ... The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”).
the end position being a position of an end effector of the multi- link mechanism, based on, (i) a subject joint state of the multi-link mechanism at the first time, (ii) a target joint state of the multi-link mechanism, and (iii) the obstacle information (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm). “The trajectory generation unit 41 uses the first image data, the state information, and the first trained model 43 to generate trajectory information indicating the trajectory of the robot arm 10 from the current position to the target position. When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”; “The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11”; “The first trained model 43 is learned by machine learning the correlation between the state information of the robot arm 10 at the current position and the target position, the information about the work space of the robot arm 10 (hereinafter referred to as “spatial information”), and the trajectory information”; “The first trained model 43 can be any machine learning model capable of generating orbital information based on state information and spatial information”; “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”,
by using a learning result of a machine learning in which a start joint state of the multi-link mechanism, a goal joint state of the multi-link mechanism, and the obstacle information are input and the end position being the position of the end effector of the multi-link mechanism is output (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm). “The trajectory generation unit 41 uses the first image data, the state information, and the first trained model 43 to generate trajectory information indicating the trajectory of the robot arm 10 from the current position to the target position. When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”; “The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11”; “The first trained model 43 is learned by machine learning the correlation between the state information of the robot arm 10 at the current position and the target position, the information about the work space of the robot arm 10 (hereinafter referred to as “spatial information”), and the trajectory information”; “The first trained model 43 can be any machine learning model capable of generating orbital information based on state information and spatial information”; “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”;
Asatani further mentions that the trajectory generation unit generates trajectory indicating a route in which the robot arm 10 moves from the current position to the target position while obstacle and the multi-link mechanism at the second time do not interfere with each other (Page 2, 2nd last para and Page 3, 3rd last para wherein “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”; “When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”). 
  However, Asatani does not explicitly mention searching for non-interfering joint state of the multi-link mechanism, while considering as a restriction the next end position.
Itou in the same field of endeavor teaches searching for non-interfering joint state of the multi-link mechanism, while considering as a restriction the next end position (Fig. 1, 3, 4 and Para 0005 and 0007, 0090 wherein a control device controls the movement of a robot arm to a target position. The control device calculates the control command for the joint mechanism so that the robot arm and the obstacle do not interfere with each other while the robot arm tip moves to the target position). “According to the aforementioned processing, there is a likelihood that the robot arm 2 is interfered with obstruction when the robot arm 2 moves in a case in which the obstacle is present in the vicinity of the joint mechanism 22(j.sub.i). In this case, it is possible to cause the joint mechanism 22(j.sub.i) that is not present in the vicinity of the obstacle to more largely move to avoid the obstacle and to cause a predetermined part such as the arm tip position Pc to move to the target arm tip position Pd, by calculating the control command information for each joint mechanism 22(j.sub.i) while setting the degree of contribution of the joint mechanism 22(j.sub.i) located in the vicinity of the obstacle to be low. In other words, this is an example of a processing aspect in which the joint contribution information calculation unit 11 recalculates the contribution information on the basis of a change in position information of the obstacle”).
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Asatani’s teachings of trajectory generation while avoiding obstacles to incorporate Itou’s teachings of calculating non-interfering joint states in order to move the robot arm to the target position while the robot joints do not collide with obstacles.
Regarding claim 12,  Asatani teaches a trajectory generation apparatus configured to generate a trajectory of a multi- link mechanism in a motion space (Fig. 2, 4, Abstract and at least in page 2, 5th paragraph wherein “One aspect of the present invention realizes an information processing apparatus, method and program capable of improving both the accuracy of generating a trajectory to be traced by the robot arm and the accuracy of generating a processing motion with respect to an object of the robot arm”),
the multi-link mechanism being a machine mechanism in which a plurality of links are connected by joints that are movable parts (Fig 2 and 4, page 2 last para and page 3, 7th para wherein the robot arm includes joints 12 connecting various robot arm components. “The robot arm 10 includes one or more joints 12, and operates by driving each joint 12”; “The target position refers to the state of the robot arm 10 when the robot arm 10 moves to the periphery of the object to be processed”),
the trajectory generation apparatus comprising one or more processors (page 6, 2nd last para) configured to: 
acquire obstacle information regarding a position of an obstacle existing in the motion space of the multi-link mechanism At least in page 2, 10th para and page 3, 2nd para wherein the first camera 20 and second camera 30 capture images of the workspace of the robot arm 10 which is used to generate the coordinates of the obstacles in the workspace. “In this embodiment, the spatial information includes, for example, the coordinates of an obstacle included in the work space of the robot arm 10 and information indicating the coordinates of an object to be processed by the robot arm 10. Spatial information is specified, for example, from a captured image of the work space of the robot arm 10”; “The first camera 20 and the second camera 30 are cameras that photograph the work space of the robot arm 10”);
 estimate a next end position that is an end position at a second time that is a time next to a first time (At least in page 2, 2nd last para, wherein the trajectory generation unit generates trajectory data including the position of the end effector as time series data which includes position at a second time next to a first time. “The trajectory generation unit 41 generates trajectory information using the first image data generated by the first camera 20, information on the state of the robot arm 10 (hereinafter referred to as “state information”), and the first trained model 43. The state information is arbitrary information regarding the state of the robot arm 10. The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11 and the coordinates of each part of the robot arm 10 including the end effector 11 ... The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”),
 the end position being a position of an end effector of the multi-link mechanism, based on (i) a subject joint state of the multi-link mechanism at the first time, (ii) a target joint state of the multi-link mechanism, and (iii) the obstacle information (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm). “The trajectory generation unit 41 uses the first image data, the state information, and the first trained model 43 to generate trajectory information indicating the trajectory of the robot arm 10 from the current position to the target position. When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”; “The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11”; “The first trained model 43 is learned by machine learning the correlation between the state information of the robot arm 10 at the current position and the target position, the information about the work space of the robot arm 10 (hereinafter referred to as “spatial information”), and the trajectory information”; “The first trained model 43 can be any machine learning model capable of generating orbital information based on state information and spatial information”; “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”,
 by using a learning result of a machine learning in which a start joint state of the multi-link mechanism, a goal joint state of the multi-link mechanism, and the obstacle information are input and the end position being the position of the end effector of the multi- link mechanism is output (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm). “The trajectory generation unit 41 uses the first image data, the state information, and the first trained model 43 to generate trajectory information indicating the trajectory of the robot arm 10 from the current position to the target position. When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”; “The state information includes, but is not limited to, information indicating the joint angles of the joint 12 and the end effector 11”; “The first trained model 43 is learned by machine learning the correlation between the state information of the robot arm 10 at the current position and the target position, the information about the work space of the robot arm 10 (hereinafter referred to as “spatial information”), and the trajectory information”; “The first trained model 43 can be any machine learning model capable of generating orbital information based on state information and spatial information”; “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”; 
Asatani further mentions that the trajectory generation unit generates trajectory indicating a route in which the robot arm 10 moves from the current position to the target position while obstacle and the multi-link mechanism at the second time do not interfere with each other (Page 2, 2nd last para and Page 3, 3rd last para wherein “The trajectory information can be time-series data of the state information of the robot arm 10 from the current position to the target position”; “When there is an obstacle in the work space, the trajectory generation unit 41 generates trajectory information indicating a route in which the robot arm 10 moves from the current position to the target position while avoiding the obstacles 61 and 62”). 
  However, Asatani does not explicitly mention searching for non-interfering joint state of the multi-link mechanism, while considering as a restriction the next end position.
Itou in the same field of endeavor teaches searching for non-interfering joint state of the multi-link mechanism, while considering as a restriction the next end position (Fig. 1, 3, 4 and Para 0005 and 0007, 0090 wherein a control device controls the movement of a robot arm to a target position. The control device calculates the control command for the joint mechanism so that the robot arm and the obstacle do not interfere with each other while the robot arm tip moves to the target position). “According to the aforementioned processing, there is a likelihood that the robot arm 2 is interfered with obstruction when the robot arm 2 moves in a case in which the obstacle is present in the vicinity of the joint mechanism 22(j.sub.i). In this case, it is possible to cause the joint mechanism 22(j.sub.i) that is not present in the vicinity of the obstacle to more largely move to avoid the obstacle and to cause a predetermined part such as the arm tip position Pc to move to the target arm tip position Pd, by calculating the control command information for each joint mechanism 22(j.sub.i) while setting the degree of contribution of the joint mechanism 22(j.sub.i) located in the vicinity of the obstacle to be low. In other words, this is an example of a processing aspect in which the joint contribution information calculation unit 11 recalculates the contribution information on the basis of a change in position information of the obstacle”).
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Asatani’s teachings of trajectory generation while avoiding obstacles to incorporate Itou’s teachings of calculating non-interfering joint states in order to move the robot arm to the target position while the robot joints do not collide with obstacles.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asatani (WO2021117479A1) hereinafter Asatani and Itou (US 20220009101 A1) hereinafter Itou in view of McGee (US 20120215351 A1) hereinafter McGee.
Regarding claim 9, modified Asatani teaches all the elements of claim 1. As discussed earlier, it teaches an information acquisition unit configured to acquire obstacle information regarding a position of an obstacle existing in the motion space of the multi-link mechanism (At least in page 2, 10th para and page 3, 2nd para wherein the first camera 20 and second camera 30 capture images of the workspace of the robot arm 10 which is used to generate the coordinates of the obstacles in the workspace), 
an end position estimation unit configured to estimate a next end position (At least in page 2, 2nd last para, wherein the trajectory generation unit generates trajectory data including the position of the end effector as time series data which includes position at a second time next to a first time),
based on (i) a subject joint state of the multi-link mechanism at the first time, (ii) a target joint state of the multi-link mechanism, and (iii) the obstacle information acquired by the information acquisition unit (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm), 
by using a learning result of a machine learning in which a start joint state of the multi-link mechanism, a goal joint state of the multi-link mechanism, and the obstacle information are input and the end position being the position of the end effector of the multi- link mechanism is output (At least in page 2, 2nd last para, page 3, 2nd para and 3rd last para wherein the trajectory generation unit uses first trained model 43  that uses the state information which includes joint angles at current position and joint angles at target position. Furthermore, the first trained model 43 generates trajectory information based on spatial information including the coordinates of an obstacle included in the work space of the robot arm).
However, modified Asatani is silent about having a position information acquisition unit configured to acquire a three-dimensional grid data of the obstacle information by converting coordinates of the position of the obstacle into a format of three-dimensional grid data; and a dimension conversion unit configured to provide a three-dimensional grid data of a joint state of the multi-link mechanism by converting the joint state into the format of the three-dimensional grid data, wherein the obstacle information, subject joint state and target joint state are three-dimensional grid data. 
McGee (US 20120215351 A1) teaches a controller that converts the coordinates into three-dimensional grid data as part of the method of avoiding collision (Fig. 1, Abstract, Para 0043, 0055, wherein “The controller 16, 18 may then be employed to conduct at least one of the first and second determination steps 204, 206 as described herein, and convert the coordinates into the voxel models 300 representative of the first and second portions 12, 14”; “The voxels 302 are volume elements that represent value on a regular grid in a three dimensional space”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Asatani’s teachings of acquiring coordinates of obstacles and subject and target joint state to incorporate McGee’s teachings of converting coordinates of a position into three-dimensional grid in order to get a position information acquisition unit and a dimension conversion unit to convert the coordinates into three dimensional grid  data and using that three dimensional grid data for end position estimation. Doing so would minimize processing requirements associated with generation of robotic models (McGee, para 0059). 

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base claim and
any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 3 would be allowable for disclosing:  in response to the interference determination unit determining that the interference is present, the restriction search unit is configured to determine whether a counted number of times of end orientation generation, which is a counted number of times the end orientation is regenerated by the end orientation generation unit, is less than or equal to a specified number, wherein: in cases that it is determined that the counted number of times of end orientation generation is less than or equal to the specified number in response to the interference determination unit determining that the interference is present, the end orientation is regenerated into a different end orientation by the restriction search unit with the end orientation generation unit, and searching for the non-interfering joint state is continued by the restriction search unit, and in cases that it is determined that the counted number of times of end orientation generation is greater than the specified number in response to the interference determination unit determining that the interference is present, searching for the non-interfering joint state while considering as the restriction the next end position is discontinued by the restriction search unit, the next end position is re-estimated into a different next end position by the end position estimation unit, and then searching for the non-interfering joint state while considering as the restriction the different next end position is re-started by the restriction search unit.
Itou discloses searching for non-interfering joint states as discussed earlier (Itou, Fig. 1, 3, 4 and Para 0005 and 0007, 0090). However, it fails to disclose in response to the interference determination unit determining that the interference is present, the restriction search unit is configured to determine whether a counted number of times of end orientation generation, which is a counted number of times the end orientation is regenerated by the end orientation generation unit, is less than or equal to a specified number. Asatani teaches estimating end position as mentioned earlier (Asatani, At least in page 2, 2nd last para). However, Asatani fails to teach hand orientation regeneration in cases that it is determined that the counted number of times of end orientation generation is less than or equal to the specified number. 
Therefore, the subject matter of claim 3 is allowable.
Claims 4-7 would be allowable because they are dependent on claim 3.
Claim 8 would be allowable for disclosing:  
(i) using a learning result of machine learning in which the start joint state of the multi-link mechanism, the goal joint state of the multi-link mechanism, and the obstacle information of the obstacle are input, and a probability distribution of the joint state of the multi-link mechanism at an optional time, and (ii) clustering with respect to the probability distribution of the joint state of the multi-link mechanism at the optional time, the probability distribution being obtained based on an initial joint state of the multi-link mechanism, the final target joint state of the multi-link mechanism, and the obstacle information acquired by the information acquisition unit
Regarding claim 8, Asatani teaches the trajectory information have time-series data regarding the state information of the robot arm. However, Asatani is silent regarding using machine learning to output probability distribution of the joint state of the multi-link mechanism as well as clustering with respect to the probability distribution of the joint state. Ebrahimi (US 20200254616 A1) teaches probability distribution over possible states of robotic device. However, it fails to teach using machine learning to output the probability distribution of the joint state. 
Therefore, the subject matter of claim 8 is allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamauchi (US 20200338730 A1) teaches having a interference determination unit 202, the inverse kinematics unit 203, the inter-via-point trajectory planning unit in a physical space 204, the joint angle space trajectory smoothing unit 205 and the result output unit 206 as part of trajectory planning method and device.
Oka (US 20200078941 A1) teaches a grasping device that uses machine learning for improving motion accuracy of the manipulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR KC whose telephone number is (571)272-7337. The examiner can normally be reached M-F 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR KC/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664